               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                    PO-18-5026-GF-JTJ

             Plaintiff,                       Location Code: M13

      vs.                                     ORDER

 JOHN A. MCNEELY,

             Defendant.


      The Defendant, John McNeely over paid his fine in this case in the amount

of $86.66. Accordingly, IT IS HEREBY ORDERED that the Central Violations

Bureau will refund the defendant $86.66.

      DATED this 7th day of October, 2018.
